Case 1:20-cv-03838-MKB-CLP Document 20 Filed 08/10/21 Page 1 of 28 PageID #: 86




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------X
 MARIA ATSAS and ADAMANTIA MARI,

                                   Plaintiffs,

                       -against-
                                                                     REPORT AND
                                                                  RECOMMENDATION
 LAW OFFICE OF ALEX ANTZOULATOS
                                                                 20 CV 3838 (MKB) (CLP)
 and ALEXANDER G. ANTZOULATOS
 a/k/a ALEX ANTZOULATOS, and any other
 related persons or entities,

                                    Defendants.
 ----------------------------------------------------------X
 POLLAK, Chief United States Magistrate Judge:

          On August 20, 2020, plaintiffs Maria Atsas and Adamantia Mari (“plaintiffs”) filed this

 action against defendants Law Office of Alex Antzoulatos (the “Firm”) and Alexander G.

 Antzoulatos, a/k/a Alex Antzoulatos (“defendants”), seeking damages for unpaid wages, unpaid

 minimum and overtime wages, unlawful wage deductions, and violations of the wage notice and

 wage statement requirements, pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §

 201 et seq., and the New York Labor Law (“NYLL”) § 650, et seq.

          Despite proper service, defendants failed to file an answer or respond to the Complaint

 and on October 26, 2020, the Clerk of Court issued a Certificate of Default against the

 defendants. On December 10, 2020, plaintiffs moved for default judgment. The motion was

 referred to the undersigned on December 11, 2020.

          For the reasons that follow, it is respectfully recommended that plaintiffs be awarded

 damages as set forth below.

                                    FACTUAL BACKGROUND

          Plaintiffs allege that defendant Law Office of Alex Antzoulatos (the “Firm”) is a New



                                                          1
Case 1:20-cv-03838-MKB-CLP Document 20 Filed 08/10/21 Page 2 of 28 PageID #: 87




 York limited liability corporation located at 37-14 30th Street, Long Island City, N.Y. 11101.

 (Compl. 1 ¶ 9). Defendant Alexander G. Antzoulatos, a/k/a Alex Antzoulatos (“Antzoulatos”), is

 alleged to be the owner, principal and manager of the Firm, who exercises substantial control

 over the operations and policies of the Firm. (Id. ¶ 12). Plaintiffs allege that defendants were an

 enterprise engaged in interstate commerce, with an annual gross volume of not less than

 $500,000. (Id. ¶ 11). According to plaintiffs, defendant Antzoulatos had the authority to hire,

 fire, set the terms and conditions of employment and set the schedules and means and methods of

 payment of the Firm’s employees. (Id. ¶ 14). As such, plaintiffs allege that both the Firm and

 Antzoulatos were “employers” within the meaning of the FLSA and NYLL. (Id. ¶¶ 15, 79, 92,

 103).

          According to the Complaint, plaintiffs were employed by the Firm as administrative

 assistants, performing typical administrative tasks such as answering phones, making

 appointments, and bookkeeping. (Id. ¶¶ 17, 24). Plaintiff Atsas alleges that she was employed

 by the Firm from August 2008 to January 2020, working on average 45 hours a week, for which

 she received no overtime pay for the hours worked over 40 in a week. (Id. ¶¶ 6, 21, 27, 30).

 Atsas also alleges that from August 2018 until January 2019, she typically worked from 8:00

 a.m. until 6:00 p.m., and was paid $600 a week, equal to an average hourly rate of $12.00 per

 hour, with no overtime pay. (Id. ¶ 26). Beginning in January 2019, plaintiff continued to work

 on average 45 hours a week for which she was paid no compensation; defendants promised to

 pay her in the future if she continued to work. (Id. ¶ 18). She also alleges that she never

 received any paystubs, and that defendants failed to reimburse her for monies spent on office




          1
              Citations to “Compl.” refer to plaintiff’s Complaint, filed on February 21, 2020, ECF
 No. 1.
                                                     2
Case 1:20-cv-03838-MKB-CLP Document 20 Filed 08/10/21 Page 3 of 28 PageID #: 88




 cleaning services, court filing fees, office supplies and other items that she was asked to obtain as

 part of her duties. (Id. ¶¶ 36, 37).

         Plaintiff Mari was employed by defendants as an administrative assistant, performing

 tasks similar to those performed by plaintiff Atsas, from November 5, 2018 until March 13,

 2020, working 25 hours per week on average. (Id. ¶¶ 7, 38, 41). For the period from November

 5, 2018 until April 12, 2019, Mari was paid $400 per week, or approximately $16.00 per hour.

 (Id. ¶¶ 40, 41, 42). From April 15, 2019 until March 14, 2020, plaintiff Mari was not paid any

 compensation for her work for the Firm. (Id. ¶ 43). Plaintiff Mari alleges that defendants

 promised her that she would be paid for this time, but she has not been paid. (Id. ¶ 44).

         Plaintiffs bring claims that defendants failed to pay them wages in violation of the NYLL

 (id. ¶¶ 74-86) (Third Cause of Action); failed to pay minimum wages in violation of the FLSA

 and NYLL (id. ¶¶ 87-108) (Fourth and Fifth Causes of Action); violated the wage notice

 requirementsof the NYLL (id. ¶¶ 109-120) (Sixth and Seventh Causes of Action); made unlawful

 deductions in violation of the NYLL (id. ¶¶ 121-127); and failed to pay plaintiff Atsas overtime

 in violation of the FLSA and NYLL (id. ¶¶ 58-73) (First and Second Causes of Action).

         Following the filing of the Complaint, plaintiffs served the Firm on August 27, 2020, by

 service upon Spiro Antzoulatos, at the office located at 37-14 30th Street, Long Island City, N.Y.

 (ECF No. 9). According to the affidavit of service, Spiro Antzoulatos was an agent authorized to

 accept service on behalf of the Firm. (Id.) Service was effected on the individual defendant,

 Alexander Antzoulatos by service of the Summons and Complaint upon Dzery Doe, a person of

 suitable age and discretion, at his residence located at 3128 28th Road, Apt. 1, Astoria, N.Y. on

 August 27, 2020. (ECF No. 8). A copy was then mailed to the defendant at that address. (Id.)

         When the defendants failed to answer or otherwise move with respect to the Complaint,



                                                  3
Case 1:20-cv-03838-MKB-CLP Document 20 Filed 08/10/21 Page 4 of 28 PageID #: 89




 the Clerk of Court entered a default on October 26, 2020. (ECF No. 13). Thereafter, plaintiffs

 filed a motion for default judgment which was referred to the undersigned by the Honorable

 Margo K. Brodie to conduct an inquest and prepare a Report and Recommendation as to

 damages.

                                             DISCUSSION

 I. Default Judgment

        A. Legal Standard

        Rule 55(a) of the Federal Rules of Civil Procedure provides that “[w]hen a party against

 whom a judgment for affirmative relief is sought has failed to plead or otherwise defend, and that

 failure is shown by affidavit or otherwise, the clerk must enter the party’s default.” Fed. R. Civ.

 P. 55(a). Rule 55 sets forth a two-step process for an entry of default judgment. See Enron Oil

 Corp. v. Diakuhara, 10 F.3d 90, 95-96 (2d Cir. 1993). First, the Clerk of Court enters the default

 pursuant to Rule 55(a) by notation of the party’s default on the Clerk’s record of the case. See

 id. Second, after the Clerk of Court enters a default against a party, if that party fails to appear or

 otherwise move to set aside the default pursuant to Rule 55(c), the court may enter a default

 judgment. See Fed. R. Civ. P. 55(b).

        Providing guidance as to when a default judgment is appropriate, the Second Circuit has

 cautioned that since a default judgment is an extreme remedy, it should only be entered as a last

 resort. See Meehan v. Snow, 652 F.2d 274, 277 (2d Cir. 1981). While the Second Circuit has

 recognized the “push on a trial court to dispose of cases that, in disregard of the rules, are not

 processed expeditiously [and] . . . delay and clog its calendar,” it has held that the district court

 must balance that interest with its responsibility to “[afford] litigants a reasonable chance to be

 heard.” Enron Oil Corp. v. Diakuhara, 10 F.3d at 95-96. Thus, in light of the “oft-stated



                                                    4
Case 1:20-cv-03838-MKB-CLP Document 20 Filed 08/10/21 Page 5 of 28 PageID #: 90




 preference for resolving disputes on the merits,” default judgments are “generally disfavored,”

 and doubts should be resolved in favor of the defaulting party. Id. Accordingly, plaintiffs are

 not entitled to a default judgment as a matter of right simply because a party is in default. See

 Erwin DeMarino Trucking Co. v. Jackson, 838 F. Supp. 160, 162 (S.D.N.Y. 1993) (noting that

 courts must “supervise default judgments with extreme care to avoid miscarriages of justice”).

        The Court has significant discretion to consider a number of factors in deciding whether

 to grant a default judgment, including: (1) whether the grounds for default are clearly

 established; (2) whether the claims were pleaded in the complaint, thereby placing the defendants

 on notice, see Fed. R. Civ. P. 54(c) (stating “[a] default judgment must not differ in kind from, or

 exceed in amount, what is demanded in the pleadings”); King v. STL Consulting LLC, No. 05

 CV 2719, 2006 WL 3335115, at *4-5 (E.D.N.Y. Oct. 3, 2006) (holding that Rule 54(c) is not

 violated in awarding damages that accrued during the pendency of a litigation, so long as the

 complaint put the defendant on notice that the plaintiff may seek such damages); and (3) the

 amount of money potentially involved – the more money involved, the less justification for

 entering the default judgment. Hirsch v. Innovation Int’l, Inc., No. 91 CV 4130, 1992 WL

 316143, at *2 (S.D.N.Y. Oct. 19, 1992). Additionally, the Court may consider whether material

 issues of fact remain, whether the facts alleged in the complaint state a valid cause of action,

 whether plaintiffs have been substantially prejudiced by the delay involved, and whether the

 default judgment might have a harsh effect on the defendants. See Pacific M. Int’l Corp. v.

 Raman Int’l Gems, Ltd., No. 10 CV 9250, 2012 WL 3194968, at *5 (S.D.N.Y. Aug. 7, 2012).

        The burden is on the plaintiffs to establish their entitlement to recovery. See Greyhound

 Exhibitgroup, Inc. v. E.L.U.L. Realty Corp., 973 F.2d 155, 158 (2d Cir. 1992), cert. denied, 506

 U.S. 1080 (1993). When a default judgment is entered, the defendants are deemed to have



                                                  5
Case 1:20-cv-03838-MKB-CLP Document 20 Filed 08/10/21 Page 6 of 28 PageID #: 91




 admitted all well-pleaded allegations in the complaint pertaining to liability. See id. For the

 purposes of an inquest, a court accepts as true all factual allegations in the complaint, except

 those claims relating to damages. See Au Bon Pain Corp. v. Artect, Inc., 653 F.2d 61, 65 (2d

 Cir. 1981).

        B. Entry of Default Judgment

                1. Liability for Damages Alleged in Complaint

        In this case, plaintiffs allege that defendants violated the FLSA, 29 U.S.C. § 206, by

 failing to pay plaintiffs a minimum wage of at least $7.25 per hour. (Compl. ¶¶ 94, 96).

 Plaintiffs also allege that defendants violated the New York Labor Law not only by failing to pay

 plaintiffs the proper minimum wage, but also by failing to pay them any wages at all for a period

 of time. (See Compl. ¶¶ 28, 31, 32, 40, 43; see also Atsas Aff. 2 ¶ 7; Mari Aff. 3 ¶ 7). In addition,

 plaintiff Atsas alleges that defendants failed to reimburse her $9,455.40 in office expenses that

 she was instructed to pay and that defendants asked her to pay the co-plaintiff Mari $3,200, 4

 which Atsas paid out of her own pocket and was never reimbursed for. (Atsas Aff. ¶ 10; Mari

 Aff. ¶ 8). Finally, plaintiffs allege that defendants failed to provide proper wage notices in

 violation of the Wage Theft Prevention Act. (Compl. ¶¶ 109-120).

                        a) FLSA

        To establish a claim under the FLSA, plaintiffs must prove the following: (1) the

 defendant is an enterprise participating in commerce or the production of goods for the purpose




        2
           Citations to “Atsas Aff.” refers to the Affidavit of Plaintiff Maria Atsas in Support of
 Motion for Default Judgment, dated December 10, 2020.
         3
           Citations to “Mari Aff.” refer to the Affidavit of Plaintiff Adamantia Mari in Support of
 Motion for Default Judgment, dated December 10, 2020.
         4
           The $9,455.40 includes the loan payments Atsas made to Mari, as explained in Atsas’s
 affidavit. (Atsas Aff. ¶¶ 9-10).
                                                   6
Case 1:20-cv-03838-MKB-CLP Document 20 Filed 08/10/21 Page 7 of 28 PageID #: 92




 of commerce; (2) the plaintiffs are ‘employees’ within the meaning of the FLSA; and (3) the

 employment relationship is not exempted from the FLSA. Edwards v. Cmty. Enters., Inc., 251

 F. Supp. 2d 1089, 1098 (D. Conn. 2003) (citing Tony & Susan Alamo Found. v. Sec. of Labor,

 471 U.S. 290, 295 (1985)).

        A defendant is an “[e]nterprise engaged in commerce or in the production of goods for

 commerce” if the defendant is an enterprise that:

                has employees engaged in commerce or in the production of
                goods for commerce, or that has employees handling, selling,
                or otherwise working on goods or materials that have been
                moved in or produced for commerce by any person; and . . .
                whose annual gross volume of sales made or business done is
                not less than $500,000.

 29 U.S.C. § 203(s)(1)(A). 5

        The FLSA defines an “employee” as “any individual employed by an employer.” 29

 U.S.C. § 203(e)(1); Edwards v. Cmty. Enters., Inc., 251 F. Supp. 2d at 1098. An “employer” is

 “any person acting directly or indirectly in the interest of an employer in relation to an employee

 . . . .” 29 U.S.C. § 203(d). “Person” is defined as “an individual, partnership, association,

 corporation, business trust, legal representative, or any organized group of persons.” 29 U.S.C. §

 203(a). To “employ” means “to suffer or permit to work.” 29 U.S.C. § 203(g). The FLSA

 covers both “employees who in any workweek [are] engaged in commerce or in the production

 of goods for commerce” and those persons who are “employed in an enterprise engaged in

 commerce or in the production of goods for commerce. . . .” 29 U.S.C. § 206(a).




        5
         Taking plaintiffs’ allegations as true, as this Court must, the Firm meets the definition
 of “employer” under FLSA. See, e.g., Magnoni v. Smith & Laquercia, LLP, 661 F. Supp. 2d
 412 (S.D.N.Y. 2009) (discussing whether the plaintiff qualifies as an employee under the FLSA
 but making no mention of whether the law firm-defendant is an employer under the FLSA).
                                                  7
Case 1:20-cv-03838-MKB-CLP Document 20 Filed 08/10/21 Page 8 of 28 PageID #: 93




        In the Complaint, plaintiffs allege that defendants are employers engaged in interstate

 commerce, operating a business that has a gross volume business of over $500,000, thus

 subjecting them to the requirements of the FLSA. (Compl. ¶¶ 9-11). Plaintiffs further allege that

 they were non-exempt employees based on their responsibilities, answering phone calls,

 scheduling appointments, and bookkeeping duties. (Id. ¶¶ 25, 39). As for the individual

 defendant, plaintiffs allege that he was the owner, principal and manager of the Firm, with the

 authority to hire and fire employees, to set the rates of pay and work assignments, and policies of

 the Firm. (Id. ¶¶ 12-15; Atsas Aff. ¶ 9; Mari Aff. ¶ 8). It follows, therefore, that for purposes of

 this default, defendants qualify as “employers” under the FLSA, and because the Court finds no

 basis for exempting the employment relationship at issue from the FLSA provisions, plaintiffs

 qualify as “employees” under the FLSA. 6

        Moreover, plaintiff Astas alleges in the Complaint that during the period of her

 employment, she worked from 8:00 a.m. until 6:00 p.m. with a one-hour lunch break from

 August 2018 until May 2019, for an average of approximately 45 hours per week. (Compl. ¶¶

 24, 27-28; Atsas Aff. ¶ 7). Plaintiff Atsas further alleges that she was paid a flat rate of $600 per

 week from August 2018 until January 6, 2019, and that from January 7, 2019 until May 31,

 2019, she was not paid at all. (Compl. ¶¶ 28, 31, 32; Atsas Aff. ¶ 7). Plaintiff Mari claims that

 she worked for defendants from November 5, 2018 until March 14, 2020, working

 approximately 25 hours per week. (Compl. ¶¶ 38, 40-41, 43; Mari Aff. ¶ 7).

        Thus, because this is a default, the Court accepts plaintiffs’ uncontested allegations as

 true, and respectfully recommends that plaintiffs be deemed to have sufficiently set forth the

 necessary elements to state a claim under the FLSA.



        6
            See 29 U.S.C. § 213(a) setting forth the exemptions.
                                                   8
Case 1:20-cv-03838-MKB-CLP Document 20 Filed 08/10/21 Page 9 of 28 PageID #: 94




        2) NYLL Claims

         Plaintiffs also allege that defendants violated the NYLL. Like the FLSA, the NYLL

 establishes certain minimum wage rates. See 12 N.Y.C.R.R. § 142-2.2; see, e.g., Noble v. 93

 Univ. Place Corp., 303 F. Supp. 2d 365, 376 (S.D.N.Y. 2003). In addition, under the NYLL, an

 employer is required to provide “one hour’s pay at the basic minimum hourly wage rate” on days

 in which the employee works a spread of hours greater than 10 hours (“spread of hours” wages).

 12 N.Y.C.R.R. § 142-2.4(a).

        To recover under the NYLL, plaintiff must prove that she is an “employee[]” and that the

 defendant is an “employer” as defined by the statute. See Lauria v. Heffernan, 607 F. Supp. 2d

 403, 407 (E.D.N.Y. 2009). Unlike the FLSA, the NYLL does not require that a defendant

 achieve a certain minimum in annual sales or business in order to be subject to the law. See N.Y.

 Lab. Law § 651(6) (defining employer as “any individual, partnership, association, corporation,

 limited liability company, business trust, legal representative, or any organized group of persons

 acting as employer”). Similarly, an employee is simply defined as “any individual employed or

 permitted to work by an employer in any occupation. . . .” N.Y. Lab. Law § 651(5).

        In this case, plaintiffs’ allegations that they were employed by defendants within the

 meaning of Section 190(2) of the NYLL (Compl. ¶¶ 76-79), and that defendants willfully failed

 to pay minimum wages or overtime (id. ¶¶ 23, 113, 119), suffice to establish a violation of the

 minimum wage and overtime requirements of the NYLL.

        3) Plaintiffs’ Other Claims

        In addition to their minimum wage claims, plaintiffs raise a number of other claims under

 state and federal law, which when viewed within the totality of the allegations of the Complaint,

 state claims for unlawful wage deductions and wage notice violations. Specifically, plaintiffs’



                                                 9
Case 1:20-cv-03838-MKB-CLP Document 20 Filed 08/10/21 Page 10 of 28 PageID #: 95




 allegations that defendants required Atsas to cover various office expenses without

 reimbursement and to pay the wages of co-plaintiff Mari state claims of unlawful deductions of

 wages in violation of the NYLL. (Compl. ¶ 37; Atsas Aff. ¶ 9). The Complaint further alleges

 that defendants violated the Wage Theft Prevention Act, NYLL §§ 195(1) and 195(3), in that

 they never received the notice required by Section 195(1)(a), which must be provided within ten

 business days of hiring, nor did they ever receive a statement containing the information required

 by Section 195(3). (Id. ¶¶ 36, 47).

        Accordingly, based on these uncontested allegations, the Court respectfully recommends

 that plaintiffs be deemed to have adequately alleged the elements necessary to state claims under

 the FLSA and New York Labor Law.

    C. Default Determination

          Based upon a review of the allegations in the Complaint, which are undisputed at this

 time, the Court finds that plaintiffs have sufficiently established liability so as to warrant entry of

 a default judgment for the requested damages. See 29 U.S.C. § 207(a)(1).

        Here, it is beyond dispute that defendants are in default. Although it appears that

 defendants were properly served with the Summons and Complaint, they failed to file an answer

 or otherwise respond to the pleadings. Moreover, the failure by the Firm to obtain counsel in this

 case constitutes a failure to defend because the corporate defendant, as a corporation, cannot

 proceed in federal court pro se. See Shapiro, Bernstein & Co. v. Cont’l Record Co., 386 F.2d

 426, 427 (2d Cir. 1967) (per curiam) (stating that “it is settled law that a corporation cannot

 appear other than by its attorney”); see also Jones v. Niagara Frontier Transp. Auth., 722 F.2d

 20, 22 (2d Cir. 1983) (discussing the rationale for requiring corporations, as “artificial” entities,

 to appear through counsel only). Defendants also failed to respond to plaintiffs’ request that



                                                   10
Case 1:20-cv-03838-MKB-CLP Document 20 Filed 08/10/21 Page 11 of 28 PageID #: 96




 default be entered, see Hirsch v. Innovation Int’l, Inc., 1992 WL 316143, at *2 (holding that

 “[defendant’s] default is crystal clear – it does not even oppose this motion”), and they did not

 submit papers in response to plaintiff’s motion for default judgment. Thus, plaintiff’s evidence

 on damages is undisputed.

        Here, defendants’ failure to comply with the Court’s Order to appear in this action or

 respond to plaintiffs’ papers requesting default judgment warrants the entry of a default

 judgment in this matter. Additionally, the amount of money involved in this case is not

 significant, unlike a case in which there are potentially millions of dollars involved. See id.

 (entering default but giving defendant 20 days to set aside the default because plaintiff’s

 damages request ran well into the millions of dollars).

         Given the numerous opportunities afforded to defendants, and their apparent lack of

 interest in participating in these proceedings, the Court finds no compelling reason to delay

 further. Accordingly, it is respectfully recommended that default judgment be entered against

 defendants Alexander G. Antzoulatos and the Law Office of Alex Antzoulatos.

 II. Damages

        A. Legal Standard

        When a default judgment is entered, the defendants are deemed to have admitted all well-

 pleaded allegations in the Complaint pertaining to liability. See Greyhound Exhibitgroup, Inc. v.

 E.L.U.L. Realty Corp., 973 F.2d at 158; Montcalm Publ’g Corp. v. Ryan, 807 F. Supp. 975, 977

 (S.D.N.Y. 1992) (citing United States v. Di Mucci, 879 F.2d 1488, 1497 (7th Cir. 1989)); Au

 Bon Pain Corp. v. Artect, Inc., 653 F.2d at 65; Deshmukh v. Cook, 630 F. Supp. 956, 959-60

 (S.D.N.Y. 1986); 6 Moore’s Federal Practice ¶ 55.03[2] at 55-16 (2d ed. 1988). However, the

 plaintiff must still prove damages in an evidentiary proceeding at which the defendants have the



                                                  11
Case 1:20-cv-03838-MKB-CLP Document 20 Filed 08/10/21 Page 12 of 28 PageID #: 97




 opportunity to contest the claimed damages. See Greyhound Exhibitgroup, Inc. v. E.L.U.L.

 Realty Corp., 973 F.2d at 158. “‘While a default judgment constitutes an admission of liability,

 the quantum of damages remains to be established by proof unless the amount is liquidated or

 susceptible of mathematical computation.’” Levesque v. Kelly Commc’ns, Inc., No. 91 CV

 7045, 1993 WL 22113, at *4 (S.D.N.Y. Jan. 25, 1993) (quoting Flaks v. Koegel, 504 F.2d 702,

 707 (2d Cir. 1974)).

        When a court enters a default judgment and the amount of damages sought does not

 consist of a sum certain, Rule 55(b) of the Federal Rules of Civil Procedure provides that: “The

 Court may conduct hearings or make referrals – preserving any federal statutory right to a jury

 trial – when, to enter or effectuate judgment, it needs to . . . determine the amount of damages.”

 Fed. R. Civ. P. 55(b)(2)(B). While “the court must ensure that there is a basis for the damages

 specified in a default judgment, it may, but need not, make the determination through a hearing.”

 Fustok v. Conticommodity Servs., Inc., 122 F.R.D. 151, 156 (S.D.N.Y. 1988) (collecting cases),

 aff’d, 873 F.2d 38 (2d Cir. 1989). Here, because the plaintiffs have provided reasonably detailed

 affidavits in support of their request for damages, the Court sees no reason not to proceed.

        B. Damages Requested by Plaintiffs

            1) Minimum Wages Under the FLSA and the NYLL

        Plaintiffs seeks reimbursement for the minimum wages that they should have received

 pursuant to both the FLSA and the NYLL. (See Compl. ¶ 55). During the period December 31,

 2018 through December 30, 2019, the minimum wage rate for employees in New York City was

 $13.50, and from December 31, 2019 on, the minimum wage rate was $15.00 an hour. NYLL §

 652. For every hour worked in excess of 40 hours per week, the overtime rate under the NYLL




                                                 12
Case 1:20-cv-03838-MKB-CLP Document 20 Filed 08/10/21 Page 13 of 28 PageID #: 98




 and FLSA is one-and-one-half time the employee’s regular hourly rate or minimum wage rate.

 29 U.S.C. § 207; 12 NYCRR §142.2.2.

        Although plaintiffs have proven that they were not paid the proper minimum wage under

 both the FLSA and the NYLL, plaintiffs “are not entitled to recover twice for the same injury.”

 Charvac v. M & T Project Managers of New York, Inc., No. 12 CV 05637, 2015 WL 5475531,

 at *4 (E.D.N.Y. June 17, 2015), report and recommendation adopted as modified, No. 12 CV

 5637, 2015 WL 5518348 (E.D.N.Y. Sept. 17, 2015) (internal quotation marks and citations

 omitted); Llolla v. Karen Gardens Apartment Corp., No. 12 CV 1356, 2014 WL 1310311, at *11

 (E.D.N.Y. Mar. 10, 2014), report and recommendation adopted as modified, No. 12 CV 1356,

 2014 WL 1311773 (E.D.N.Y. Mar. 28, 2014); see also Jin M. Cao v. Wu Liang Ye Lexington

 Rest., Inc., No. 08 CV 3725, 2010 WL 4159391, at *3 (S.D.N.Y. Sept. 30, 2010) (holding that

 “[a]lthough plaintiffs are entitled to recover unpaid minimum wages and overtime pay under

 both the FLSA and the Labor law, they may not recover twice”). Having established wage

 violations under both laws, plaintiffs “may recover under the statute which provides the greatest

 amount of damages.” Charvac v. M & T Project Managers of New York, Inc., 2015 WL

 5475531, at *4 (quoting Jiao v. Shi Ya Chen, No. 03 CV 0165, 2007 WL 4944767, at *17

 (S.D.N.Y. Mar. 30, 2007) (citation omitted)).

        Accordingly, since plaintiffs prevailed under both state and federal law, “the law

 providing the greatest recovery will govern.” (Id. (quoting Wicaksono v. XYZ 48 Corp., No. 10

 CV 3635, 2011 WL 2022644, at *3 (S.D.N.Y. May 2, 2011), report and recommendation

 adopted by 2011 WL 2038973 (S.D.N.Y. May 24, 2011)); Maldonado v. La Nueva Rampa, Inc.,

 No. 10 CV 8195, 2012 WL 1669341, at *5 (S.D.N.Y. May 14, 2012)). Here, because the

 minimum wage rate in New York was higher than the federal minimum wage rate, the Court



                                                 13
Case 1:20-cv-03838-MKB-CLP Document 20 Filed 08/10/21 Page 14 of 28 PageID #: 99




 respectfully recommends that plaintiffs be awarded unpaid minimum wages from defendants

 based on their minimum wage claims under the NYLL.

                a) Plaintiff Atsas

        Plaintiff Atsas asserts that although defendants paid her $600 a week from August 2018

 until May 31, 2019, she worked an average of five hours per week in excess of 40 hours per

 week. (Compl. ¶¶ 28, 32; Atsas Aff. ¶ 7). “Under the FLSA, the ‘regular hourly rate of pay of

 an employee is determined by dividing his total remuneration for employment (except statutory

 exclusions) in any workweek by the total number of hours actually worked . . .’” Yu Wei Cao v.

 Miyama, Inc., No. 15 CV 266, 2019 WL 4279407, at *9 (E.D.N.Y. Sept. 10, 2019) (citations

 omitted). Under the NYLL, the regular rate is calculated “by dividing the employee’s total

 weekly earnings, not including exclusions from the regular rate, by the lesser of 40 hours or the

 actual number of hours worked by that employee during the work week.” 12 N.Y.C.R.R. § 146-

 3.5 (emphasis added). “In actions to recover unpaid minimum wages and overtime pay under

 both the FLSA and the NYLL, Plaintiffs may recover under whichever statute provides the

 greater relief.” Yu Wei Cao v. Miyama, Inc., 2019 WL 4279407, at *9 (citations omitted).

 Here, the NYLL allows for the greater recovery because plaintiff Atsas’s regular rate of pay will

 be determined by dividing her weekly wage by forty hours, rather than by the 45 hours she

 actually worked each week. Thus, at the rate of $600 per week, plaintiff’s hourly rate was

 $15.00 per hour ($600 per week divided by 40 hours per week). Since plaintiff Atsas worked 45

 hours per week or five hours beyond the 40 hours each week, she should have received an

 additional $7.50 per hour for every hour over 40 that she worked from August 2018 until

 January 6, 2019, or a total overtime amount of $112.50 per week ($15.00 per hour x 1.5




                                                 14
Case 1:20-cv-03838-MKB-CLP Document 20 Filed 08/10/21 Page 15 of 28 PageID #: 100




  overtime rate x 5 hours per week of overtime). Given that there were 23 weeks in that period of

  time, plaintiff Atsas is owed overtime wages of $2,587.50.

         From January 7, 2019 until May 31, 2019, plaintiff Atsas was never paid any salary, or

  hourly or daily wages. Thus, given that the minimum wage rate at that time under the NYLL

  was $15.00 per hour, she should have been paid an additional $600 per week for the 21 weeks

  during that time period, or $12,600.00 in minimum wages. In addition, because she continued to

  work five hours of overtime, she should have been paid an additional $112.50 per week in

  overtime, or a total of $2,362.5 in overtime wages. As such, in minimum wages and overtime

  payments, plaintiff Atsas is owed a total of $14,962.50.

         In addition, plaintiff Atsas claims that during the course of her employment, defendant

  Antzoulatos asked her on several occasions to cover certain office charges out of her own pocket.

  These include: $210.00 to e-file a complaint for a case; $4,400.00 for office cleaning services; 7

  $400.00 for computer repairs; and $1,245.40 for miscellaneous expenses such as food for the

  office. (Compl. ¶ 37; Atsas Aff. ¶ 9). In addition, plaintiff Atsas was directed to pay $3,200 in

  “loans” to plaintiff Mari to cover Mari’s wages. (Compl. ¶ 37; Atsas Aff. ¶ 9; Mari Aff. ¶¶ 7-8).

  Plaintiff Atsas was never reimbursed for any of these expenses, which total $9,455.40.

         Thus, in total, including unpaid wages and unlawful wage deductions, plaintiff Atsas is

  owed $27,005.40. Having reviewed the affidavits of the plaintiffs, which have not been

  challenged by defendants, the Court respectfully recommends that plaintiff Atsas be awarded



         7
            In support of her claim for $4,400 in cleaning services, plaintiff Atsas submitted a letter
  dated November 24, 2020 from Pothiti Giannikuri, who stated that she was employed to clean
  the Firm’s offices once a week for $200. (ECF No. 17-2). She explains that when the defendant
  was experiencing financial issues in 2019, he instructed Atsas to pay her a weekly salary out of
  her own pocket and that he would reimburse her: “Maria please take care of Pothiti until the
  funding comes in and I will reimburse you.” (Id.) Over a period of 22 weeks, Ms. Giannikuri
  states that she received $4,400 from plaintiff Atsas. (Id.)
                                                   15
Case 1:20-cv-03838-MKB-CLP Document 20 Filed 08/10/21 Page 16 of 28 PageID #: 101




  $27,005.40 in unpaid minimum wage, unpaid overtime wages, and as reimbursement for her out-

  of-pocket expenses.

                  b) Plaintiff Mari

         Plaintiff Mari claims that from April 15, 2019 until March 14, 2020, she worked 25

  hours per week and was not paid any wages at all. (Compl. ¶ 43; Mari Aff. ¶ 7). Based on the

  $16.00 per hour rate at which she was initially paid when hired, plaintiff Mari was entitled to

  receive $400 per week. Given that there were 48 weeks during the period, plaintiff Mari was

  owed $19,200.00 for the period.

         Given that plaintiff Mari’s calculation of damages has not been challenged by defendants,

  it is respectfully recommended that she be awarded $19,200.00 in unpaid wages, 8 minus the loan

  payment provided by plaintiff Atsas of $3,200, for a total of $16,000.00.

               2) Liquidated Damages Under the NYLL

         Plaintiffs also seek liquidated damages for the underpayment of their wages pursuant to

  the NYLL.

         The FLSA and NYLL provide for liquidated damages for wage-claim violations,

  calculated in an amount equal to 100% of the wage underpayments. 29 U.S.C. § 216(b); NYLL

  §§ 198(1-a) and 663(1). Prior to November 24, 2009, an employee could recover liquidated

  damages under the NYLL if the underpayment was found to be willful. N.Y. Lab. Law § 663(1).

  However, an amendment to the NYLL, effective November 24, 2009, “incorporated the federal

  standard” and shifted the burden of proving good faith to the employer. Hengjin Sun v. China

  1221, Inc., No. 12 CV 7135, 2016 WL 1587242, at *3 (S.D.N.Y. Apr. 19, 2016) (quoting

  Galeana v. Lemongrass on Broadway Corp., 120 F. Supp. 3d 306, 317 (S.D.N.Y. 2014)). Under



         8
             Plaintiff Mari does not request overtime wages. (See Mari Aff. ¶ 6).
                                                   16
Case 1:20-cv-03838-MKB-CLP Document 20 Filed 08/10/21 Page 17 of 28 PageID #: 102




  both statutes, the employer bears the burden of proving good faith and reasonableness. Under

  the NYLL’s liquidated damages provision, “courts have not substantively distinguished the

  federal standard from the current state standard of good faith.” Inclan v. New York Hosp. Grp.,

  Inc., 95 F. Supp. 3d 490, 505 (S.D.N.Y. 2015) (citing He v. Home on 8th Corp., No. 09 CV

  5630, 2014 WL 3974670, at *7 n. 19 (S.D.N.Y. Aug. 13, 2014)); Eschmann v. White Plains

  Crane Serv., Inc., No. 11 CV 5881, 2014 WL 1224247, at *9 (E.D.N.Y. Mar. 24, 2014)).

  Accordingly, the employer’s burden of proving good faith “is a difficult one, with double

  damages being the norm and single damages the exception.” Gortat v. Capala Bros., 949 F.

  Supp. 2d 374, 380 (E.D.N.Y. 2013) (quoting Herman v. RSR Sec. Servs. Ltd., 172 F.3d 132, 142

  (2d Cir. 1999), and awarding 100% liquidated damages under the FLSA standard).

         Since the defendants have chosen not to appear in this action and have not established

  that they had a good faith basis to believe that their underpayment of wages was in compliance

  with the NYLL or the FLSA, the Court respectfully recommends that plaintiffs be awarded

  liquidated damages in an amount equal to the amount of unpaid minimum wages and unpaid

  overtime pay under the NYLL.

         Accordingly, the Court respectfully recommends that plaintiffs be awarded liquidated

  damages in the amount of $27,005.40 for plaintiff Atsas, which is the amount of unpaid wages

  she is owed, and $16,000.00 for plaintiff Mari.

             3) Wage Statement Violation Penalties

         Under the NYLL, employers are required to give each employee a notice of her rate of

  pay at the time of hiring. N.Y. Lab. Law § 195(1)(a). This notice is required to contain the rate

  or rates of pay, whether she was to be paid by the hour, shift, day, week, any allowances claimed

  as part of the minimum wage, the regular pay day, the name of the employer, the physical



                                                    17
Case 1:20-cv-03838-MKB-CLP Document 20 Filed 08/10/21 Page 18 of 28 PageID #: 103




  address of the employer’s main office, and the employer’s telephone number. Plaintiffs allege

  that they were never provided with such a notice at the time of hire. (Compl. ¶ 27). Under the

  NYLL, a plaintiff may recover $50 for each workday during which the employer failed to

  provide this notice, not to exceed $5,000. See Cabrera v. 1560 Chirp Corp., No. 15 CV 8194,

  2017 WL 1289349, at *7 (S.D.N.Y. Mar. 6, 2017) (citing 2014 N.Y. Laws ch. 537 § 2, amending

  N.Y. Lab. Law § 198(1-b)).

         Under the NYLL, employers are required to give each employee a pay stub listing

  various specific pieces of information with each paycheck. See N.Y. Lab. Law § 195(3). If an

  employer fails to provide plaintiff with a pay stub, plaintiff may recover $250 for each workday

  for which the employer fails to give this notice; however, this amount is not to exceed $5,000.

  See Cabrera v. 1560 Chirp Corp., 2017 WL 1289349, at *6 (citing 2014 N.Y. Laws ch. 537 § 2,

  amending N.Y. Lab. Law § 198(1-d)). Plaintiffs assert that they never received a wage statement

  or pay stub during the time of their employment with defendants. (Compl. ¶ 118).

         Although plaintiffs alleged violations of both NYLL §§ 195(1) and 195(3) in their

  Complaint (see Compl. ¶¶ 112, 118), in their motion for default judgment, plaintiffs only

  requested $5,000 in damages for violations of NYLL § 195(3) for both plaintiffs Atsas and Mari.

  Since plaintiffs worked over 20 days for defendants, they are both entitled to receive $5,000 for

  the violation of NYLL § 195(3). Moreover, since they have not requested damages for

  violations of NYLL § 195(1), the Court has not considered damages under that section.

             4) Interest

         Plaintiffs contend that they are entitled to interest on all wages awarded, pursuant to the

  NYLL, calculated at a rate of 9% per annum. See N.Y. C.P.L.R. § 5004. Pre-judgment interest

  is not available under the FLSA because the federal statute does not allow an employee to



                                                  18
Case 1:20-cv-03838-MKB-CLP Document 20 Filed 08/10/21 Page 19 of 28 PageID #: 104




  recover “prejudgment interest on any portion of their recovery for which they have been awarded

  federal liquidated damages,” since liquidated damages under the FLSA “are considered

  compensatory in nature and thus serve as a form of pre-judgment interest.” Yuquilema v.

  Manhattan’s Hero Corp., No. 13 CV 461, 2014 WL 4207106, at *11 (S.D.N.Y. Aug. 20, 2014)

  (citations and quotation marks omitted), report and recommendation adopted by 2014 WL

  5039428 (S.D.N.Y. Sept. 30, 2014); Yu G Ke v. Saigon Grill, Inc., 595 F. Supp. 2d at 261.

         However, the Second Circuit has held that, as liquidated damages and pre-judgment

  interest are not functional equivalents under the NYLL, prevailing plaintiffs may recover both

  for claims brought under the NYLL. Reilly v. Natwest Mkts. Grp. Inc., 181 F.3d 253, 265 (2d

  Cir. 1999). 9 In this case, since the Court did not award plaintiffs damages on their FLSA

  claims, 10 there is no impediment to awarding liquidated damages and interest on plaintiffs’

  NYLL claims. However, pre-judgment interest is available only on a plaintiff’s actual damages,

  not on liquidated damages or wage statement and wage notice penalties. See Gamero v. Koodo

  Sushi Corp., 272 F. Supp. 3d 481, 515 (S.D.N.Y. 2017).

         Accordingly, plaintiffs are only entitled to pre-judgment interest on their unpaid

  minimum wages and overtime wages. Where, as here, violations of the NYLL occur over an

  extended period of time, courts calculate pre-judgment interest from an intermediate date. See,




         9
            However, where plaintiffs receive damages under both the FLSA and the NYLL, pre-
  judgment interest accrues on any amounts for which liquidated damages are not awarded under
  the FLSA (see id.); pre-judgment interest may not be awarded under the NYLL in addition to
  liquidated damages that are awarded for violations of the FLSA. See Santillan v. Henao, 822 F.
  Supp. 2d 284, 298 (E.D.N.Y. 2011); Gunawan v. Sake Sushi Restaurant, 897 F. Supp. 2d at 92-
  93; see also Hengjin Sun v. China, 2016 WL 1587242, at *5-6 (citing cases and holding that
  plaintiffs are entitled to pre-judgment interest on their non-overlapping NYLL wage claims at a
  simple rate of 9% per year).
          10
             Although the plaintiff established that defendants violated both the FLSA and NYLL,
  the Court only recommends an award of damages and liquidated damages under the NYLL.
                                                  19
Case 1:20-cv-03838-MKB-CLP Document 20 Filed 08/10/21 Page 20 of 28 PageID #: 105




  e.g., Wicaksono v. XYV 48 Corp., No. 10 CV 3635, 2011 WL 2022644, at *9 (S.D.N.Y. May 2,

  2011). Here, for plaintiff Atsas, plaintiffs calculated her interest as $4,044.99. For plaintiff

  Mari, plaintiffs calculated her interest as $1,940.35. However, despite including these numbers

  in their calculations, the only reference to how these sums were calculated is in a footnote to the

  damages’ calculation chart, stating: “Interest is calculated by the total owed being multiplied by

  the legal interest rate of 9%. The resulting amount is multiplied by the intermediate number of

  days and then divided by 365 days.” (See ECF No. 17-1). Without knowing the intermediate

  date, the Court is unable to confirm this amount and respectfully recommends allowing plaintiffs

  to supplement their interest calculations within 30 days of this Report and Recommendation.

  III. Attorney’s Fees and Costs

          Plaintiffs also seek an award of $19,300.00 in attorney’s fees and $700.00 in costs

  incurred in connection with this action, pursuant to the FLSA, 29 U.S.C. § 216(b), and NYLL §§

  198(4), 663(1). (Ex. D, ECF No. 17-4).

         A. Prevailing Party

         The FLSA is a fee shifting statute and the Court “must” award a reasonable attorney’s fee

  to a prevailing party in an FLSA action. Khalil v. Original Old Homestead Rest., Inc., 657 F.

  Supp. 2d 470, 473 (S.D.N.Y. 2009) (quoting 29 U.S.C. § 216(b) (providing that the court in an

  FLSA action “shall, in addition to any judgment awarded to the plaintiff or plaintiffs, allow a

  reasonable attorney’s fee to be paid by the defendant, and costs of the action”) (emphasis

  supplied)); see, e.g., Torres v. Gristede’s Operating Corp., No. 04 CV 3316, 2012 WL 3878144,

  at *1 (S.D.N.Y. Aug. 6, 2012), aff’d, 519 Fed. App’x 1, 3 (2d Cir. 2013). Similarly, the NYLL

  provides for an award of reasonable attorney’s fees when the employee prevails on a wage claim.

  N.Y. Lab. Law § 663(1). Section 663 provides that successful employees are entitled to:



                                                   20
Case 1:20-cv-03838-MKB-CLP Document 20 Filed 08/10/21 Page 21 of 28 PageID #: 106




                         “[R]ecover in a civil action the amount of any such
                         underpayments, together with costs all reasonable
                         attorney’s fees, prejudgment interest as required
                         under the civil practice law and rules . . . .”

  Id. Plaintiffs are prevailing parties under the FLSA and NYLL “‘if they succeed on any

  significant issue in litigation which achieves some of the benefit the parties sought in bringing

  suit.’” Khalil v. Original Old Homestead Rest., Inc., 657 F. Supp. 2d at 474 (quoting Hensley v.

  Eckerhart, 461 U.S. 424, 433 (1983)); see Koster v. Perales, 903 F.2d 131, 134 (2d Cir. 1990)

  (holding that “[a] plaintiff may be considered a prevailing party even though the relief ultimately

  obtained is not identical to the relief demanded in the complaint”).

         Here, because defendants have defaulted, plaintiffs are prevailing parties and therefore

  should receive an award of reasonable attorney’s fees and costs.

         B. Calculation of Reasonable Attorney’s Fees

             1) Legal Standard

         “The district court retains discretion to determine . . . what constitutes a reasonable fee.”

  Millea v. Metro-North R.R. Co., 658 F.3d 154, 166 (2d Cir. 2011) (quoting LeBlanc-Sternberg v.

  Fletcher, 143 F.3d 748, 758 (2d Cir. 1998)). “The traditional starting point for determining a

  reasonable attorneys’ fee award is the ‘lodestar’ amount, which results in a presumptively

  reasonable fee.” Dunn v. Advanced Credit Recovery, Inc., No. 11 CV 4023, 2012 WL 676350,

  at *5 (S.D.N.Y. Mar. 1, 2012) (citing Perdue v. Kenny A., 559 U.S. 542, 551-52 (2010)), report

  and recommendation adopted by 2012 WL 1114335 (S.D.N.Y. Apr. 3, 2012); see also Millea v.

  Metro-North R.R. Co., 658 F.3d at 166-67 (explaining that it is legal error to fail to calculate the

  lodestar “as a starting point”); Arbor Hill Concerned Citizens Neighborhood Ass’n v. County of

  Albany, 522 F.3d 182, 188-90 (2d Cir. 2008).




                                                   21
Case 1:20-cv-03838-MKB-CLP Document 20 Filed 08/10/21 Page 22 of 28 PageID #: 107




         To determine the lodestar amount, a court must determine “the number of hours

  reasonably expended on the litigation” and multiply that number “by a reasonable hourly rate.”

  Moore v. Diversified Collection Servs., Inc., No. 07 CV 397, 2013 WL 1622949, at *1

  (E.D.N.Y. March 19, 2013), report and recommendation adopted by 2013 WL 1622713 (April

  15, 2013); see also Adusumelli v. Steiner, Nos. 08 CV 6932, 09 CV 4902, 10 CV 4549, 2013

  WL 1285260, at *2 (S.D.N.Y. March 28, 2013) (explaining that “[c]ourts in the Second Circuit

  use the familiar ‘lodestar’ method of calculating reasonable attorney’s fees – multiplying the

  number of hours reasonably expended by a reasonable hourly rate”) (citing Millea v. Metro-

  North R.R., Co., 658 F.3d at 166); Dunn v. Advanced Credit Recovery, Inc., 2012 WL 676350,

  at *5. Although the lodestar approach results in a “presumptively reasonable” fee, “it is not

  ‘conclusive in all circumstances.’” Millea v. Metro-North R.R. Co., 658 F.3d at 167 (quoting

  Perdue v. Kenny A., 130 S. Ct. at 1673). Rather, in “rare circumstances,” a court may adjust the

  lodestar “when [the lodestar method] ‘does not adequately take into account a factor that may

  properly be considered in determining a reasonable fee.’” Id. (quoting Perdue v. Kenny A., 130

  S. Ct. at 1673); see also Adusumelli v. Steiner, 2013 WL 1285260, at *2. In other words, “a

  court may not adjust the lodestar based on factors already included in the lodestar calculation

  itself because doing so effectively double-counts those factors.” Id. As the court explained in

  Dunn v. Advanced Credit Recovery, Inc., a court should “first use[] the lodestar method to

  determine the amount of attorneys’ fees and then, if necessary, adjust[] the resulting figure using

  the [Johnson v. Georgia Highway Express, Inc.] factors to reflect consideration of any special

  circumstances.” 11 2012 WL 676350, at *5, n. 6.



         11
             The Johnson factors are as follows: (1) the time and labor required; (2) the novelty and
  difficulty of the questions; (3) the skill required to perform the legal service properly; (4) the
  preclusion of employment by the attorney due to acceptance of the case; (5) the customary fee;
                                                  22
Case 1:20-cv-03838-MKB-CLP Document 20 Filed 08/10/21 Page 23 of 28 PageID #: 108




          The burden is on the party moving for attorney’s fees to justify the hourly rates sought.

  See Hensley v. Eckerhart, 461 U.S. 424, 437, 103 S. Ct. 1933, 1943 (1983). In addition to the

  parties’ evidentiary submissions, the Court may consider its own experience and familiarity with

  the case and with rates generally charged. See Cruz v. Local Union No. 3, 34 F.3d 1148, 1160

  (2d Cir. 1994) (noting that “[a] district court’s ‘choice of rates [is] well within [its] discretion’”)

  (quoting Cabrera v. Jakabovitz, 24 F.3d 372, 393 (2d Cir. 1994), cert. denied, 513 U.S. 876

  (1994)). To “inform and assist the court in the exercise of its discretion, the burden is on the fee

  applicant to produce satisfactory evidence – in addition to the attorney’s own affidavits – that the

  requested rates are in line with those prevailing in the community for similar services by lawyers

  of reasonably comparable skill, experience, and reputation.” Blum v. Stenson, 465 U.S. 886, 895

  n. 11 (1984).

          Indeed, the Second Circuit has held that in calculating the presumptively reasonable fee,

  “courts ‘should generally use the hourly rates employed in the district in which the reviewing

  court sits.’” Simmons v. New York City Transit Auth., 575 F.3d at 174 (holding that when

  awarding attorney’s fees, there is a presumption in favor of relying on the rates where the case is

  litigated, not where the attorneys are located) (citations omitted).

                  2) Analysis

          In this case, plaintiffs were represented by the Bell Law Group, PLLC (the “Bell Firm”),

  which is located at 100 Quentin Roosevelt Boulevard #208, Garden City, N.Y. 11530. In

  accordance with New York State Association for Retarded Children, Inc. v. Carey, the Firm



  (6) whether the fee is fixed or contingent; (7) the time limitations imposed by the client or the
  circumstances; (8) the amount involved and the results obtained; (9) the experience, reputation,
  and ability of the attorneys; (10) the “undesirability” of the case; (11) the nature and length of the
  professional relationship with the client; and (12) awards in similar cases. Johnson v. Georgia
  Highway Express, Inc., 488 F.2d 714, 717-19 (5th Cir. 1974).
                                                    23
Case 1:20-cv-03838-MKB-CLP Document 20 Filed 08/10/21 Page 24 of 28 PageID #: 109




  submitted contemporaneous billing records, setting forth the dates and amount of time during

  which services were rendered, the rate at which the services were charged, along with the name

  of the attorney and a description of services performed. 711 F.2d 1136, 1148 (2d Cir. 1983).

  (See Madzelan Aff., 12 Ex. D). Plaintiff seeks attorney’s fees in the amount of $19,300,

  representing services performed by Paul Bartels, Esq., Of Counsel to the Bell Firm, and Matthew

  P. Madzelan, an associate of the Bell Firm. (Madzelan Aff. ¶¶ 1, 2). According to Mr.

  Madzelan’s Affirmation, Mr. Bartels received his J.D. from St. John’s University School of Law

  in 2009 and has more than 10 years practicing in the field of employment litigation; his hourly

  rate is $400 per hour. Mr. Madzelan received his J.D. from Hofstra University School of Law in

  2012 and has been practicing employment litigation for approximately five years, billing at the

  rate of $300 per hour. (Id.) Mr. Madzelan cites a number of cases in the Eastern and Southern

  Districts where firms of similar size and attorneys of comparable skill and experience have been

  awarded fees at the rates charged here. (Id. (citing Rosario v. Structural Preservation Systems,

  LLC, No. 17 CV 3302, 2019 WL 1383642, at *3 (S.D.N.Y. Jan. 2, 2019); Quito v. El Pedragal

  Rest. Corp., No. 16 CV 6634, 2017 WL 2303979, at *2 (E.D.N.Y. May 26, 2017); Rosendo v.

  Everbrighten Inc., No. 13 CV 7256, 2015 WL 1600057, at *8 (S.D.N.Y. Apr. 7, 2015)).         Based

  on this precedent, the Bell Firm seeks an award of fees calculated at the rate of $400 per hour for

  Mr. Bartels and $300 per hour for Mr. Madzelan.

         Based on the Court’s knowledge of the rates generally charged for this type of work in

  connection with an FLSA default, the Court finds that the rates of $400 per hour for a lawyer

  with Mr. Bartels’ experience, and $300 an hour for Mr. Madzalan, are within the range of billing




         12
              Citations to “Madzelan Aff.” refer to the Attorneys’ Fee Affirmation, dated December
  10, 2020.
                                                  24
Case 1:20-cv-03838-MKB-CLP Document 20 Filed 08/10/21 Page 25 of 28 PageID #: 110




  rates of similarly experienced attorneys working on comparable matters in the Eastern District.

  See, e.g., Guinea v. Garrido Food Corp., No. 19 CV 5860, 2020 WL 136643, at *2 (E.D.N.Y.

  Jan. 13, 2020) (finding $350-$450 per hour for partner time and $250-$300 per hour for

  associate time “reasonable and consistent with rates in this district”); Christian v. Metropolitan

  Speciality Lab’s, Inc., No. 17 CV 4721, 2019 WL 3729458, at *10 (E.D.N.Y. Aug. 8, 2019)

  (noting that “attorneys of significant experience and reputation in the district have been awarded

  hourly rates ranging from $300.00 to $450.00”). The Court notes that Mr. Bartels is in an “of

  counsel” position at the Bell Firm, not a partner. Although courts have granted rates for of-

  counsel positions between the prevailing Eastern District ranges for partners and senior

  associates” when those attorneys are in an advisory position, Luca v. City of Nassau, 698 F.

  Supp. 2d 296, 305 (E.D.N.Y. 2010), here, it appears that Mr. Bartels was far more than merely

  advisory. In fact, of the 48.5 total hours spent on this matter, 32.5 hours were by Mr. Bartels.

  As such, $400 per hour for an of-counsel role is reasonable as it is within the range of a partner

  position within the Eastern District of New York. See, e.g., Bin Gao v. Jian Song Shi, et al., No.

  18 CV 2708, 2021 WL 1949275, at *17 (E.D.N.Y. Apr. 30, 2021).

         Turning to the number of hours billed, Mr. Bartels billed a total of 32.5 hours and Mr.

  Madzelan billed a total of 16 hours for legal work performed in connection with this matter.

  (See Madzelan Aff., Ex. D). In reviewing a fee application, the court “should exclude excessive,

  redundant or otherwise unnecessary hours.” Quaratino v. Tiffany & Co., 166 F.3d 422, 425 (2d

  Cir. 1999) (citing Hensley v. Eckerhart, 461 U.S. at 433-35, 440); see also Rotella v. Board of

  Educ., No. 01 CV 434, 2002 WL 59106, at *3-4 (E.D.N.Y. Jan. 17, 2002) (applying percentage

  reduction to fees of several attorneys for excessive and redundant billing); Quinn v. Nassau City

  Police Dep’t., 75 F. Supp. 2d 74, 78 (E.D.N.Y. 1999) (reducing one attorney’s fees by 20% and



                                                   25
Case 1:20-cv-03838-MKB-CLP Document 20 Filed 08/10/21 Page 26 of 28 PageID #: 111




  another’s by 30% for unnecessary and redundant time); Perdue v. City Univ. of N.Y., 13 F.

  Supp. 2d 326, 346 (E.D.N.Y. 1998) (imposing a 20% reduction for redundancy); American Lung

  Ass’n v. Reilly, 144 F.R.D. 622, 627 (E.D.N.Y. 1992) (finding that “use of so many lawyers for

  relatively straightforward legal tasks was excessive and led to duplication of work” and

  deducting 40% of plaintiffs’ lawyer’s hours).

         Similarly, courts routinely apply across-the-board reductions for vague entries, see, e.g.,

  In re Olson, 884 F.2d 1415, 1428-29 (D.C. Cir. 1989) (reducing fees based on lack of specificity

  in description of work performed); DeVito v. Hempstead China Shop, Inc., 831 F. Supp. 1037,

  1045 (E.D.N.Y. 1993) (reducing fee request by 40% for, inter alia, insufficient descriptions of

  work performed), rev’d & remanded on other grounds, 38 F.3d 651 (2d Cir. 1994); Cabrera v.

  Fischler, 814 F. Supp. 269, 290 (E.D.N.Y. 1993) (reducing fees by 30% for vague entries with

  insufficient descriptions of work performed), rev’d in part & remanded on other grounds, 24

  F.3d 372 (2d Cir.), cert. denied, 513 U.S. 876 (1994); Nu-Life Constr. Corp. v. Board of Educ.,

  795 F. Supp. 602, 607-08 (E.D.N.Y. 1992) (reducing fees by 30% due in part to lack of

  specificity in descriptions of work performed); Meriwether v. Coughlin, 727 F. Supp. 823, 827

  (S.D.N.Y. 1989) (finding an overall reduction of 15% warranted based on vague descriptions of

  work performed).

         Having reviewed the billing records submitted by counsel and being familiar with the

  proceedings to date, the Court finds that the number of hours charged in this matter is reasonable,

  given the amount of work performed. Accordingly, based on the hourly rate set forth above, and




                                                  26
Case 1:20-cv-03838-MKB-CLP Document 20 Filed 08/10/21 Page 27 of 28 PageID #: 112




  the hours billed on this matter, the Court respectfully recommends that plaintiffs be awarded

  $17,800 in attorney’s fees. 13

            C. Reasonable Costs

            Plaintiffs also requests $700 in costs for filing fees ($400) and service of process fees:

  $150.00 for service fees for each defendant for a total of $300 on service fees. (Madzelan Aff.,

  Ex. D).

            Based on a review of the record, the Court finds these costs to be reasonable, and

  respectfully recommends that plaintiff be awarded $700 in costs. See Finkel v. Triple A Grp.,

  Inc., 708 F. Supp. 2d 277, 290-91 (E.D.N.Y. 2010) (awarding $818.53 in costs for filing fees,

  service of process, legal research, and postage); see also Tlacoapa v. Carregal, 386 F. Supp. 2d

  362, 374 (S.D.N.Y. 2005) (citing Kuzma v. Internal Revenue Serv., 821 F.2d 930, 933-34 (2d

  Cir. 1987) (explaining that “[i]dentifiable out-of-pocket disbursements for items such as

  photocopying, travel, and telephone costs are generally taxable . . . and are often distinguished

  from nonrecoverable routine office overhead, which must be absorbed within the attorney’s

  hourly rate”). In sum, the Court recommends that plaintiff be awarded $17,800.00 in attorney’s

  fees, plus an additional $700 in costs, totaling $18,500.00.

                                              CONCLUSION

            The Court respectfully recommends that plaintiffs’ motion for entry of a default

  judgment be granted, and that plaintiff be awarded the following damages: (1) $27,005.40 for

  unpaid minimum wages and overtime wages for plaintiff Atsas and unlawful wage deductions;



            13
            In the affirmation of attorney’s fees, plaintiffs’ counsel represent that they are seeking
  $400 an hour for Mr. Bartels’ time and $300 an hour for Mr. Madzelan’s time. However, in their
  contemporaneous billing records, they calculate the total due in attorney’s fees with two separate
  rates, one at $400 an hour and one at $350 an hour. As such, the Court corrects the total amount
  to the $300 an hour rate requested by Mr. Madzelan.
                                                     27
Case 1:20-cv-03838-MKB-CLP Document 20 Filed 08/10/21 Page 28 of 28 PageID #: 113




  (2) $16,000.00 for unpaid minimum wages for plaintiff Mari; (3) $5,000.00 owed to each plaintiff

  for wage statement violations; (4) $43,005.40 in liquidated damages; and (5)

  $18,500.00 in attorney’s fees and costs. The Court further respectfully recommends that the

  defendants be held jointly and severally liable for the judgment. Finally, the Court respectfully

  recommends plaintiffs be allowed to supplement their pre-judgment interest calculations.

         Any objections to this Report and Recommendation must be filed with the Clerk of the

  Court within fourteen (14) days. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2); see also

  Fed. R. Civ. P. 6(a), (e) (providing the method for computing time). Failure to file objections

  within the specified time waives the right to appeal the District Court’s order. See, e.g., Caidor

  v. Onondaga Cty., 517 F.3d 601, 604 (2d Cir. 2008) (explaining that “failure to object timely to a

  . . . report [and recommendation] operates as a waiver of any further judicial review of the

  magistrate [judge’s] decision”).

         Plaintiff shall serve a copy of this Report and Recommendation on the defendants and file

  proof of such service on the record within two weeks of the date of this Report.

         SO ORDERED.

  Dated: Brooklyn, New York
         August 10, 2021
                                                   /s/ Cheryl L. Pollak
                                                   Cheryl L. Pollak
                                                   Chief United States Magistrate Judge
                                                   Eastern District of New York




                                                  28
